OPINION
STOVER, Justice.
K.L.C., a juvenile, was charged with aggravated assault with a deadly weapon. K.L.C. pleaded true to the allegations in the State’s petition. The trial court proceeded to the disposition stage and concluded it was in the best interest of the child that K.L.C. be placed in the custody of the Texas Youth Commission (TYC). From that determination, K.L.C. appeals raising two points of error.
In her first point, K.L.C. questions “Whether the court erred due to being provided the wrong sanction guidelines for determining the juvenile’s disposition.” K.L.C.’s brief recognizes the Juvenile Probation Officer correctly informed the trial court that “The Progressive Sanctions Guideline is level 4, which is Intensive Supervision.” It is apparently the officer’s next statement, “The recommended level is either level 4(ISP), level 6(TYC), whichever the judge chooses,” of which K.L.C. complains.
K.L.C.’s brief provides no explanation as to how the officer’s recommendation translates into reversible error by the trial court; nor is *205any authority cited in support of such a proposition. See Tex. R. App. P. 38.1(h). The record does not reflect the trial court made a sanction level assignment and failure to do so in accordance with Tex. Fam.Code Ann. 8 59.003 (Vernon 1996) is not appeal-able. Tex. Fam.Code Ann. § 59.014 (Vernon 1996). If it is the admission of the officer’s report, Analysis of the Factors, as Exhibit No. 4 that K.L.C. complains of, the record contains no objection preserving such a complaint for appellate review. See Tex. R. App. P. 33.1. Point of error one is overruled.
Though K.L.C.’s second point of error questions the factual sufficiency of the evidence to commit her into the care and custody of the Texas Youth Commission, the brief clearly argues that the evidence was legally insufficient to establish (1) her parent could not provide the care and level of support and supervision needed to meet the conditions of probation, and (2) reasonable efforts had been made to prevent or eliminate the need to remove her from the home. We therefore address the issues fairly presented in KL.C.’s brief. See Tex. R. App. P. 38.1(e).
K.L.C. was fifteen years old at the time of the disposition hearing. A stipulation of evidence was admitted which stated that K.L.C. “did then and there, intentionally and knowingly and recklessly cause bodily injury to [S.P.], ... by a box cutter, that in the manner of its use and intended use is capable of causing death and serious bodily injury by cutting [S.P.] with the box cutter.” Also admitted into evidence was the Analysis of Factors prepared by Ruth Hall, Juvenile Probation Officer. It contained a summary of the incident. According to the police report, K.L.C. and S.P. got into a verbal argument which escalated into a physical fight. K.L.C. pulled a box cutter from her bra and cut S.P. in the forehead (10-12 inches) and on the fists and hands. K.L.C. tried to spray S.P. with mace and hit S.P. with her fist and hands. S.B. pulled K.L.C. off S.P. and in the process was cut on her right arm. S.P. threw a desk at K.L.C. K.L.C. dropped the box cutter and ran from the room.
In her report, Hall stated concerns about the parenting skills of HL.C.’s mother due to her not getting K.L.C. medical care for female problems which K.L.C. has had since the summer. Hall also felt KL.C.’s mother minimized her offenses.
According to Hall’s report, K.L.C. has been referred to the school office for class disruption (two times), excessive tardies (four times), disruption in the hall, fighting (two times), failure to obey the teacher, assault on a student, dress code, and insubordination (three times). K.L.C. was released on home detention; part of that detention was that she not have contact with anyone outside the home. Fourteen days later she was placed back in detention when it was learned from a letter K.L.C. wrote to a friend that she was having sex while on home detention.
The report also stated that Dr. Ray Coxe conducted a psychological assessment and diagnosed K.L.C. with impulse control disorder. Dr. Gripon conducted two psychiatric exams and reported K.L.C. was reportedly sexually abused at ages 10 and 12 by two different men. Hall recommended K.L.C. “be committed to TYC due to the premeditated and aggressive manner in which the act was committed. [K.L.C.] does not seem to realize how serious her actions were.”
K.L.C. testified she brought the box cutter to school because she did not feel safe. According to K.L.C., the victim and a group of girls had been harassing her daily. K.L.C. said she realized what she did was wrong and taking a weapon to school was not the way to settle things. K.L.C. asked the court to place her on probation and said she would be able to follow the rules. K.L.C. said she had never been in trouble “like this” with the Juvenile Probation Department. She admitted she had been in trouble and fought at school before. Hall testified K.L.C. had not been in Juvenile Probation for any other offense. Hall answered, “No” when asked, “has your agency ever worked with [K.L.C.] in any type of program to see whether or not your agency can rehabilitate her instead of sending her to T.Y.C.?” Counsel then asked, “So, you haven’t given her a chance of whether or not she has learned her lesson in that she can correct her mistakes?” Hall replied, “No.” According to Hall, K.L.C. had not shown any remorse for her actions and felt *206charges should have been filed against the victim for scratching her.
K.L.C. contends no evidence was presented that her parent could not provide the care and level of support and supervision needed to meet the conditions of probation. Further, that there was no evidence establishing reasonable efforts had been made to prevent or eliminate the need to remove her from the home.
In a juvenile case, the trial court possesses broad discretion to determine a suitable disposition of a child who has been adjudicated to have engaged in delinquent conduct. In the Matter of J.R., 907 S.W.2d 107, 110 (Tex.App.—Austin 1995, no writ); In the Matter of R.W., 694 S.W.2d 578, 580 (Tex.App.—Corpus Christi 1985, no writ). Absent an abuse of discretion, we will not disturb the juvenile court’s findings. [In the Matter of C.C., 930 S.W.2d 929, 930 (Tex.App.—Austin 1996, no writ) ]; [In re J.J., 916 S.W.2d 532, 535 (Tex.App.—Dallas 1995, no writ) ]; [In the Matter of J.P.O., 904 S.W.2d 695, 698 (Tex.App.—Corpus Christi 1995, writ denied) ].... In reviewing a factual insufficiency point, we consider and weigh all of the evidence in the case, and, if the finding is so against the great weight and preponderance of the evidence as to be manifestly unjust, we set aside the judgment and remand for a new trial. J.J., 916 S.W.2d at 535-36; J.P.O., 904 S.W.2d at 700; [In the Matter of G.F.O., 874 S.W.2d 729, 731-32 (Tex. App.—Houston [1st Dist.] 1994, no writ) ].
The juvenile court’s exercise of discretion in making an appropriate disposition is guided by the requirements of Section 54.04 of the Family Code. Section 54.04(c) provides that the trial court may not make a disposition placing a juvenile outside of his home unless the court finds that the child, in the child’s home, cannot be provided the quality of care and level of support and supervision that the child needs to meet the conditions of probation. Tex. Fam.Code Ann. § 54.04(c). Further, in order to commit a child to the Texas Youth Commission, the court must additionally find and state in its disposition order that placement outside of the child’s home is in the child’s best interest and that reasonable efforts were made to prevent or eliminate the need for the child’s removal from the home. Tex. Fam.Code Ann. § 54.04(i).
In the Matter of A.S., 954 S.W.2d 855, 861-62 (Tex.App.—El Paso 1997, no writ).
The record does contain some evidence that KL.C.’s parent could not provide adequate supervision. K.L.C. was given home detention prior to the disposition hearing but was placed back in detention for failure to comply with the conditions of home detention. No evidence was introduced indicating KL.C.’s parent would supervise her as needed to meet probation conditions after failing to do so in regards to home detention. Viewing the evidence in the light most favorable to the trial court’s ruling, we find the evidence legally sufficient to support the trial court’s determination that K.L.C.’s parent could not provide adequate supervision.
As to K.L.C.’s second contention that there was no evidence reasonable efforts had been made to prevent or eliminate the need to remove her from the home, we agree. No evidence was introduced that any effort was made to find an alternative to committing K.L.C. to the custody of.TYC. On the contrary, when questioned whether efforts “to see whether or not your agency can rehabilitate her instead of sending her to T.Y.C.” were made, Hall answered, “No.” Accordingly, the trial court’s finding that “reasonable efforts were made” is wholly unsupported by the record. “While we may not substitute our decision for the trial court’s decision, we also may not affirm its decision when there is no evidence in the record to support the conclusions made.” In the Matter of L.G., 728 S.W.2d 939, 945 (Tex.App.—Austin 1987, writ ref'd n.r.e.). After all, “[o]ne of the many reasons underlying the Tex. Fam.Code § 54.04(f) requirement that the trial court specifically state its reasons for the disposition ordered is that it furnishes a basis for the appellate court to determine whether the reasons recited are supported by the evidence and whether they are sufficient to justify the order of disposition. In the Matter of N.S.D., 555 S.W.2d 807, 809 (Tex.Civ.App.—El Paso 1977, no writ).” Id. at 944-45. Accordingly, point of error two is *207sustained. The disposition order is reversed and this cause is remanded for a new disposition hearing. Tex. Fam.Code Ann. § 56.01(1) (Vernon 1996).
REVERSED AND REMANDED.